Citation Nr: 1141173	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  04-27 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for a lumbar spine disorder. 

2.  Entitlement to service connection for a skin disorder, including secondary to Agent Orange exposure in Vietnam. 


REPRESENTATION

Veteran represented by:	 Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating action in which the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio, denied the Veteran's petition to reopen his claim for service connection for a right idiopathic spontaneous pneumothorax on the basis of new and material evidence.  The Cleveland RO also denied service connection for a left spontaneous pneumothorax; a disability manifested by sterility, to include as a result of exposure to herbicides; a lumbar spine disorder; and a skin disorder, to include as a result of exposure to herbicides.  After the Veteran relocated, his claims were subsequently transferred to the RO in Los Angeles, California. 

In a decision dated in August 2008, the Board dismissed the Veteran's petition to reopen his claim for service connection for a right idiopathic spontaneous pneumothorax on the basis of new and material evidence; and the claims for service connection for a left spontaneous pneumothorax and a disability manifested by sterility.  The Board also denied service connection for a lumbar spine disability.  The claim for service connection for a skin disorder was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Veteran appealed that part of the decision that denied service connection for a lumbar spine disability to the United States Court of Appeals for Veterans Claims (the Court).  In a June 2009 Order, granting a Joint Motion, the Court partially vacated the Board's August 2008 decision to the extent it had denied service connection for a lumbar spine disability.  The Court remanded the claim for service connection for a lumbar spine disability to the Board for further development and readjudication in compliance with directives specified.

To comply with the Court's order granting the joint motion, the Board in turn remanded the claim to the RO in December 2009.  

Unfortunately, however, yet another remand  is required, in part, to substantially comply with the Board's prior remand directives concerning this additional component of this claim.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (indicating that, although there need not be "exact" compliance with the Board's remand directives, there has to be at least "substantial" compliance).  And here, as will be explained, there was not. 

REMAND

As noted in the prior remand, the Veteran claims to have injured his back during combat while jumping into fox holes.  In light of this the Board requested that the RO obtain the Veteran's service personnel records.  Further, if, the Veteran's service personnel records showed that he participated in combat, then the RO was to schedule the Veteran for a VA examination to determine the etiology of any current lumbar spine disorder.

In this case, the Veteran's service treatment records (STRs) show that in April 1966, at the enlistment examination, the Veteran reported having previously experienced recurrent back pain for three days.  But a physical examination determined that his spine was normal.  As such, he is presumed to have been sound at the time of his entry into active military duty. 38 U.S.C.A. § 1111.  The remainder of his STRs makes no further reference to back problems.  In fact, he denied any recurrent back pain at his August 1968 separation examination.

Pursuant to the remand, the RO obtained the Veteran's service personnel records.  After a review of the documents, the RO determined that the Veteran did not engage in combat.  However, the Board notes that in reviewing his personnel records, under the campaign section, there is a designation showing that he was involved in the Vietnam Counter Offensive Phase III.  While this is primae facia evidence that he was in Vietnam during this campaign, it does not necessarily confer combat status.  Especially, in light of the fact that he was not awarded any combat-related medals.     

However, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).  So while the absence of any documented complaints or treatment for lumbar pain during service is a relevant consideration, it is not reason enough, alone, to conclude the Veteran necessarily did not have any low back pain while in service, as he is alleging. 

Taking this into consideration, and even assuming the Veteran allegations of a combat related injury are true, establishing the occurrence of a combat-related injury in service does not obviate the need to still have medical nexus evidence linking any current disability to that injury in service.  That is to say, his mere combat service, alone, would not eliminate this additional requirement for service connection.  See Russo v. Brown, 9 Vet. App. 46 (1996); Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

Since, the record contains (i) competent evidence of a current disability, (ii) evidence of in-service reference to recurrent back pain prior to service, and (iii) an indication the current lumbar spine condition may be related to service, albeit by way of the Veteran's unsubstantiated lay statements, but (iv) insufficient competent medical evidence on file for VA to make a decision on this claim, the evidence is sufficient to trigger VA's duty to obtain a medical nexus opinion on this determinative question of whether his lumbar spine condition is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or another service-connected disability). 

The Board notes that the RO has been unsuccessful in obtaining records that pertains to his back disability from the Union Pacific Railroad and the U.S. Railroad Retirement Board.  However, 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of his lumbar spine disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not that the lumbar spine disability had its onset in or is related to service.  In doing so, the examiner should acknowledge the Veteran's report of in-service symptoms, his report of a continuity of low back symptomatology since service and his reported combat service.  

The examiner should remain mindful that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied exclusively on the absence of evidence in the Veteran's STRs to provide a negative opinion.

All diagnostic testing and evaluation needed to make these important determinations should be conducted. 

It is imperative the examining physician review the claims file, including a complete copy of this remand, for the pertinent medical and other history. 

The examiner must discuss the rationale of the opinion regarding the etiology of the disability, if necessary citing to specific evidence in the file. 

*The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

2.  Upon completion of the above development, readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



